Citation Nr: 0835170	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  99-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1979 to January 
1980 and from March 1980 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) 
which declined to reopen the previously denied claim for 
service connection for a psychiatric disorder. 

During a September 2003 hearing before a Veterans Law Judge, 
the veteran clarified the nature of his appeal, explaining 
that he had a pre-existing psychiatric disorder which had 
been aggravated during his period of active service.  The 
Board in February 2006, determined that the initial 
adjudication of the veteran's claim in April 1983 and all 
subsequent adjudications through the January 1999 rating 
decision had considered only whether the veteran incurred a 
psychiatric illness in service.  Based on the findings of the 
hearing, the Board determined that the issue on appeal had 
not been previously adjudicated, and that there was no 
question of prior finality of a VA rating decision, thus the 
issue on appeal was clarified as set forth above.

This matter was previously before the Board in June 2003, 
July 2004, and February 2006, at which time it was remanded 
for additional development.  It is now returned to the Board 
for appellate review.

As noted above, in September 2003, the veteran testified at a 
video conference  hearing before a Veterans Law Judge who was 
previously with the Board.  A transcript of the hearing has 
been associated with the veteran's claims file.  In March 
2008, the Board informed the veteran that the Veterans Law 
Judge who conducted the hearing was no longer employed by the 
Board, and notified him that he was entitled to another 
hearing.  In September 2008, the veteran responded that he 
did not wish to be scheduled for an additional hearing before 
the Board.  As such, the Board will consider the case based 
on the current record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

A psychiatric disorder was not incurred in or aggravated by 
service; nor was it manifested to a compensable degree within 
any applicable presumptive period.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, to include on the basis of aggravation, are not 
met. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in March 2003, September 2003, November 
2004, February 2006, May 2006, and September 2006 the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, notice was provided 
to the veteran in the letter from VA dated in September 2006.  
Nevertheless, in the present appeal, because service 
connection is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's available relevant 
service, VA and private medical treatment records have been 
obtained.  The veteran has been provided with VA 
examinations.  As such, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for a psychosis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1132 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Congenital or development defects, to include personality 
disorders and mental deficiency, are not diseases or injuries 
within the meaning of 38 C.F.R. § 3.303(c) (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Psychiatric disorder

The veteran asserts that he currently has a psychiatric 
disorder that was first manifested during his period of 
active service, or in the alternative, that he had a pre-
existing psychiatric disorder which was aggravated by his 
period of active service.

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.304 (2007). 

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. 3 8 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Id.; see 
also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

During the veteran's September 2003 video conference hearing, 
he indicated that he had been treated for a psychiatric 
disorder at the Mandeville State Hospital For Children prior 
to his entrance into service, and that his disorder was 
aggravated by his experiences in service.  He added that he 
had been told that his time in service had triggered his 
"brain to snap," and that he had continued to experience 
symptoms associated with a psychiatric disorder ever since.

A review of the veteran's service medical records from both 
his periods of active service reveal that there are no 
reports of or findings which would demonstrate that he had a 
psychiatric disorder which either pre-existed service or was 
manifested during service.

In September 2006, the RO requested from the Social Security 
Administration information as to whether the veteran had been 
receiving disability benefits as a child dependent of either 
of his parents.  A reply received in October 2006 showed that 
no documents were found to support the veteran's claim.  A 
letter from the State of Louisiana, Department of Health and 
Hospitals, received by VA in January 2008, shows that there 
are no records regarding the veteran available as they do not 
retain medical treatment records beyond 10 years.

As there is no competent medical evidence of record that the 
veteran had a psychiatric disorder which existed prior to his 
entrance into service, and resolving all doubt in the 
veteran's favor, the veteran is presumed to have entered 
service in sound condition.  38 U.S.C.A. § 1132; Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).  Having found that the 
veteran was in sound physical condition at the time he 
entered service, the Board's inquiry must then ascertain 
whether the veteran incurred a psychiatric disorder as a 
result of any incident of such service.

As indicated above, the veteran's service medical records are 
completely negative of any findings associated with a 
psychiatric disorder during his periods of active service.  A 
separation report of medical examination dated in September 
1980 does not show an abnormal clinical psychiatric 
evaluation.  There was no personality deviation specified.  
In the associated report of medical history, also dated in 
September 1980, the veteran indicated that he had never had 
depression or excessive worry; frequent trouble sleeping; 
loss of memory or amnesia; or nervous trouble of any sort.

Subsequent to service, VA inpatient treatment records dated 
from September 1982 to February 1983 show that  the veteran 
was treated for reported auditory hallucinations.  The 
veteran gave a psychiatric history of hospitalization at the 
age of 13 outside of New Orleans for four and one half 
months.  He added that he had been discharged from the 
Louisiana State Mental Hospital, but he did not know why.  
The impression was manic depressive illness, manic state, 
manifested by increased psychomotor activity; and auditory 
hallucinations, pressure of speech, and restlessness.

VA inpatient treatment records dated from February 1988 to 
March 1988 show that  the veteran was treated for reported 
visual and auditory hallucinations.  He reported that he had 
been diagnosis with schizophrenia eight years earlier.  He 
also described being a former drug user, abusing numerous 
substances, including cocaine and alcohol.  Following 
psychological testing, including a Minnesota Multiphasic 
Personality Inventory (MMPI), it was determined that the 
veteran's behavior suggested that he was exaggerating his 
complaints and was not a person suffering from a 
schizophrenic disorder.   The diagnosis was malingering.

VA outpatient treatment records dated in November 1988 show 
that the veteran was treated for alcohol and drug abuse.

VA outpatient treatment records dated from November 1988 to 
September 1993 show intermittent treatment for variously 
diagnosed psychiatric disorders.  

Records received from the Social Security Administration 
dated from September 1982 to May 1997 reveal that the veteran 
was found to be qualified for disability benefits for a 
functional psychotic disorder (schizophrenia) from December 
1991.  

A private medical record from K. W., M.D., dated in April 
1993, shows that the veteran was diagnosed with a psychosis, 
not otherwise specified; rule out schizophrenia, chronic 
paranoid type versus chronic disorganized type versus chronic 
undifferentiated type; rule out organic hallucinosis; rule 
out substance abuse.  It was noted that the veteran's 
problems were partly related to drug and alcohol abuse.

Records from the Arizona Department of Corrections dated in 
October 1995 and the Arizona Department of Economic Security 
dated in February 1997 show a history of mental illness.

A psychological evaluation from E. S., Ph.D., dated in July 
2002 reveals that the veteran reported having symptoms 
associated with a psychiatric disorder since childhood, to 
include having had several hospitalizations.  The records 
shows that the veteran's sister had indicated during the 
examination that he had been first seen as a teenager for 
trouble with comprehension.  Neither the veteran, nor his 
sister, could specify where the veteran had been 
hospitalized.  The diagnosis was chronic undifferentiated 
type schizophrenia. 

A VA mental disorders examination report dated in April 2003 
shows that the veteran was diagnosed with schizoaffective 
disorder.  The veteran had both psychotic spectrum and 
bipolar disorder symptoms in the past, and recently had 
experienced symptoms of both mood and psychotic spectrum 
disorders as per current treatment episode at VA.  He also 
had a history of polysubstance abuse, including alcohol, 
cocaine, and marijuana.

VA outpatient treatment records dated from August 2003 to 
September 2003 show intermittent treatment for symptoms 
associated with his psychiatric disorder. 

Having considered the competent medical evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disorder, as it is not shown that his current 
psychiatric disorder was either incurred in or aggravated by 
his period of active service.

Initially, the Board notes that the veteran's separation 
physical examination report and associated report of medical 
history, are highly probative as to the veteran's condition 
at the time of his release from active duty, as they were 
generated with the specific purpose of ascertaining the 
veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The September 1980 
separation examination report is entirely negative for any 
symptoms associated with a psychiatric disorder, and the 
associated report of medical history shows that the veteran 
indicated never having had nervous trouble of any sort.  
These weigh heavily against the veteran's claim.  The weight 
of the service medical records, including the September 1980 
separation examination, is greater than subsequent VA and 
private outpatient treatment records based on a history as 
provided by the veteran.

In this case, the post-service medical records show that the 
veteran did not seek treatment for a psychiatric disorder 
until September 1982, over two years following separation 
from service.  As such, service connection for a psychosis 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service would not 
be warranted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  Moreover, a significant lapse in time 
between service and post-service medical treatment may be 
considered as evidence against the veteran's claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As noted above, there is no competent medical evidence of 
record showing that the veteran had a psychiatric disorder 
which existed prior to his entrance into service.  The Board 
has considered the various medical treatment records in which 
the veteran provided a history of a psychiatric disorder 
since childhood.  However, a medical diagnosis is only as 
credible as the history on which it was based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [ a diagnosis "can be no better than the facts 
alleged by the appellant."].  Apart from the veteran's own 
accounts, the facts underlying the assessments are not 
substantiated by the record, as there are no medical records 
prior to September 1982 of any kind of a psychiatric disorder 
whatsoever.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (It is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran.).    

When viewed against the background of the service medical 
records which are negative for any psychiatric disorder, and 
the lack of any evidence of symptoms associated with a 
psychiatric disorder until 1982, the medical evidence of 
record does not establish that there is a nexus between any 
current diagnosis and service.  
In the absence of competent medical evidence linking any 
current psychiatric disorder to service, service connection 
must be denied.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's psychiatric disorder was 
incurred during service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2007); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board recognizes the veteran's contention as to the 
diagnosis and relationship between his service and his 
current psychiatric disorder.  However, his statements are 
without significant probative value in regard to the issue at 
hand, as he has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Thus, the veteran's personal belief that he 
has a current psychiatric disorder that is related to service 
cannot serve to prove that he has a current disability which 
had its onset during active service or is related to any in-
service disease or injury.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that a psychiatric disorder was incurred in or 
aggravated by service.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for a psychiatric disorder on the basis of 
aggravation is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


